Exhibit 10.5
 


Ron Kaufman
Consulting Agreement


This Consulting Agreement (the “Agreement”) is made as of November 28, 2010
(“the Effective Date”), by and between Wikiloan Inc. (“Company”), and Ronald
Kaufman of 5307 Windy Lake Drive Kingwood, TX 77345 (“Consultant”).


WHEREAS, Company is engaged in the business of, among other matters, providing a
services to support peer-to-peer lending;


WHEREAS, the Company wishes to retain Consultant to perform legal services for
the Company, and Consultant is willing to perform such services, all upon the
terms and conditions hereinafter set forth;


NOW, THEREFORE, in consideration of the premises, the mutual covenants of the
parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


TERM



 
1.1 
This Agreement shall commence on the Effective Date and shall continue
thereafter for a period of one (1) month (the “Term”).

 
CONSULTING SERVICES



 
2.1 
Scope of Services.  Company retains Consultant to provide  legal services as set
forth in the attached Exhibit A (the ‘Consulting Services”).  The Consulting
Services shall constitute the complete and exclusive scope of the services to be
provided under this Agreement.  In the event that the parties mutually agree
upon performance of additional consulting services, such additional services
shall be described in a separate exhibit, including the fees to be paid, and
performed pursuant to the terms and conditions of this Agreement.



2.2 
Control. Consultant is not a partner of the Company but is an independent entity
and shall have the sole control of the manner and means of performing its
obligations hereunder. Neither party shall have any right, power, or authority
to create any contract or obligation on behalf of, or binding upon the other
party without the prior written consent of the other party.



2.3 
Additional Services. This Agreement governs the Consulting Services specified
herein only. It is understood and agreed by both parties that any other services
shall be governed by a separate agreement entered into between Company and
Consultant and shall be separate and totally independent of this Agreement.



 
 

--------------------------------------------------------------------------------

 
 
RESOURCES



 
3.1 
Required Resources. Company shall provide Consultant with any equipment software
and software licenses, technical information, designs, or documentation
reasonably required by Consultant to perform the Consulting Services under
thisAgreement.



3.2 
Personnel. Company shall ensure that competent personnel are available during
normal working hours to provide information and other support to Consultantw
while providing Consulting Services under this Agreement.



PAYMENT



 
4.1 
Fees and Expenses. The Company shall pay to Consultant the fees set forth in
Exhibit B. Company shall reimburse Consultant for documented reasonable out-
of-pocket expenses incurred in connection with the Consulting Services within
fifteen (15) days from receipt of invoice.  Consultant must obtain prior
approval from Company for all expenses incurred by Consultant on behalf of
Company and all out-of-pocket expenses in excess of $50 per week.  Consultant
will provide the Company with a weekly summary of expenses incurred and submit
invoices for such expenses monthly.



WARRANTIES



 
5.1 
Consultant. Consultant warrants that (i) the Consulting Services will be
performed by Consultant personnel and performed in a professional manner
consistent with industry standards (ii) the Consulting Services, including any
Work Product, shall be free and clear of all liens and encumbrances of any third
party; and (iii) any Consulting Services or Work Product shall not infringe or
misappropriate any patent, copyright or other similar proprietary right of a
third party or otherwise violate the rights of a third party.



5.2 
Mutual. Each party warrants to the other party that it has full power and
authority to enter into and perform its obligations under this Agreement



5.3 
Indemnification. Company shall indemnify, defend and hold Consultant harmless
from and against any and all claims, liabilities, damages and expenses,
including reasonable attorney fees, arising out of Company's breach of any of
its representations, warranties and/or agreements made by Company.   In
addition, Company shall defend, indemnify and hold Consultant harmless from and
against any and all claims, liabilities, damages and expenses, including
reasonable attorney fees (collectively, “Claims”), which arise out of, result
from or are based upon any transaction entered into between Company and a third
party involving the Work Product (defined below), provided that such Claims are
not related to a breach by Consultant of its representations, warranties and
covenants contained herein.



 
 

--------------------------------------------------------------------------------

 
 
5.4 
Insurance. Company has Officers and Director's insurance.

 
CONFIDENTIAL INFORMATION



 
6.1 
Definition. Confidential Information shall include all information to which
Consultant has access or is exposed to in the course of his work on behalf of
the Company other than information that (a) is or becomes generally known to the
public without breach of this Agreement by Consultant, or (b) is in the
Consultant’s possession prior to its disclosure by the Company, or (c) is
received by the Consultant from a third party having no obligation of
confidentiality to the Company, or (d) is independently developed by the
Consultant without breach of its obligations under this Section 7.



6.2 
Use of Confidential Information. Each party agrees that with respect to the
Confidential Information of the other party, during the term of this Agreement
and thereafter, such party shall at all times maintain the confidentiality of
the Confidential Information, using the same degree of care that such party uses
to protect its own confidential information of a like nature; and shall not use,
except in the performance of its obligations as set forth hereunder, or disclose
to any third party any such Confidential Information, except as may be required
by law or court order. Each party shall have caused its employees and/or
contractors, who have access to such Confidential Information to execute a
non-disclosure agreement obligating him/her to maintain the confidentiality of
all Confidential Information disclosed hereunder.

 
TERMINATION



 
7.1 
Termination. Either party may at its sole discretion and for its own
convenience, terminate this Agreement, without further obligation, by providing
the other party with thirty (30) days prior written notice of such convenience
termination.



7.2 
Return of Information. Upon termination of this Agreement under Section 8.1, or
upon expiration of the Term, Consultant shall return to the Company all
Confidential Information of the Company and any other information, data,
software, documentation or equipment which the Company has supplied to the
Consultant that may be in the Consultant's possession or control.



7.3 
Transition. Following termination of this Agreement under Section 8.1,
Consultant agrees to use his best efforts to continue to perform services
hereunder for a reasonable transition period.



7.4 
Survival Despite Termination. Notwithstanding any termination of this Agreement,
the provisions of Sections 4, 5, 6, 7 and 9 shall survive.



 
 

--------------------------------------------------------------------------------

 
 
LIMITED LIABILITY



 
8.1 
EXCEPT FOR DAMAGES TO PERSONS AND/OR DAMAGE TO REAL OR TANGIBLE PERSONAL
PROPERTY CAUSED BY THE NEGLIGENT ACT OR OMISSION OF CONSULTANT, CONSULTANT'S
TOTAL LIABILITY TO THE COMPANY SHALL BE LIMITED TO THE AMOUNTS PAID BY THE
COMPANY TO CONSULTANT HEREUNDER. IN NO EVENT SHALL EITHER PARTY OR ITS AGENTS,
PERSONNEL OR REPRESENTATIVES BE LIABLE TO THE OTHER PARTY FOR ANY SPECIAL,
INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES INCLUDING LOST PROFITS, OR LOSS OF
USE.



GOVERNING LAW



 
9.1 
This Agreement will be interpreted and construed in accordance with the laws of
the State of California and the United States of America, without regard to
conflicts of law principles. Any dispute arising from or related to this
Agreement shall be resolved in binding arbitration, administered under the rules
of  American Arbitration Association under its Commercial Arbitration Rules,
before a single arbitrator.  Judgment on the award rendered by the arbitrator
may be entered in any court having competent jurisdiction thereof.  The
foregoing provided that temporary injunctive relief may be obtained to
preventthe unauthorized disclosure or use of confidential information or other
protected intellectual property pending resolution of such dispute in binding
arbitration.



ASSIGNMENT



 
10.1 
Neither party shall, without the written consent of the other party hereto,
assign or transfer this Agreement or any of its rights or obligations hereunder;
except that no such consent is needed for any assignment by the Company to a
wholly owned or majority owned subsidiary of the Company or successor in
interest to the Company  whether by merger, consolidation, sale of all or
substantially all assets or otherwise.



WAIVERS AND REMEDIES



 
11.1 
Any waiver of the provisions of this Agreement or of a party's rights or
remedies under this Agreement must be in writing to be effective. Any waiver in
a particular instance shall not constitute a waiver of the same or different
rights or breaches in any other instance. Failure, neglect or delay by a party
to enforce the provisions of this Agreement or its rights or remedies at any
time will not be construed and will not be deemed to be a waiver of such party's
rights under this Agreement and will not prejudice such party's right to take
subsequent action.  Except as otherwise provided herein relating to exclusive
remedies in certain situations, no exercise or enforcement by either party of
any right or remedy under this Agreement will preclude the enforcement by such
party of any other right or remedy under this Agreement or that such party is
entitled by law to enforce.



 
 

--------------------------------------------------------------------------------

 
 
NOTICES



 
12.1 
Any notice to be given hereunder shall be in writing and delivered personally or
sent by facsimile transmission (provided a copy is contemporaneously sent by
regular mail), registered or certified mail, postage prepaid, or overnight
courier service, to the address or facsimile number set forth below the
appropriate party's signature, or such other address or facsimile number as
either party may designate in accordance with this Section. Notices shall be
deemed received at the earlier of actual receipt, three (3) business days
following mailing, one (1) business day after facsimile transmission (provided
automatic confirmation of transmission is received by the sender) or one (1)
business day after deposit with an overnight courier service.



SEVERABILITY



 
13.1 
If any term, condition or provision in this Agreement is found to be invalid,
unlawful or unenforceable to any extent, then it is the intent of the parties
that such arbitrator/court apply a rule of reasonableness and modify the
provision in question so it will remain in effect to the greatest extent
permitted by law. In the event an arbitrator/court finds such procedure to be
inappropriate, then such invalid term, condition or provision will be severed
from the remaining terms, conditions and provisions, which will continue to be
valid and enforceable to the fullest extent permitted by law.



SECTION HEADINGS



 
14.1 
Section headings have been included in this Agreement merely for convenience
orreference. They are not to be considered part of, or to be used in
interpreting, thisAgreement.



ENTIRE AGREEMENT



 
15.1 
This Agreement (including any exhibits, schedules or statements of work attached
hereto) sets forth the entire agreement of the parties with respect to the
subject matter of this Agreement and supersedes all previous communications,
representations, understandings and agreements, either oral or written, between
the parties with respect to said subject matter, except that any previously
executed confidentiality or non-disclosure agreement shall remain in effect. In
the event of conflict between this Agreement and any exhibit, schedule or
statement of work, the terms of the exhibit, schedule or statement of work shall
take precedence. No terms, provisions or conditions of any purchase order,
acknowledgment or other business form that either party may use in connection
with this Agreement will have any effect on the rights, duties, or obligations
of the parties under, or otherwise modify, this Agreement, and each party hereby
continuously objects to any such terms, provisions or conditions. This Agreement
may only be amended by a writing signed by both parties.



 
 

--------------------------------------------------------------------------------

 
 
WAIVER OF JURY



 
16.1 
Each party knowingly and voluntarily waives any and all right to a trial by jury
in any action or proceeding arising out of, under or in connection with this
Agreement, or the relationship between the parties hereto.



COUNTERPARTS
 
17.1 
This agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original, but all of which shall constitute one and the same
agreement.





IN WITNESS WHEREOF, the parties hereto have caused this Consulting Agreement to
be duly executed as of the date first above written.
 
Wikiloan, Inc.                                                                
 
Ronald Kaufman, Consultant
         
By:
/s/ Edward C. DeFeudis
 
By:
/s/ Ronald Kaufman
 
Title: CFO
   
Title: Attorney at Law
 
Address:
   
Address:  5307 Windy Lake Drive
       
Kingwood, TX 77345


 


 
 

--------------------------------------------------------------------------------

 








EXHIBIT A


Work Product


Consultant will provide legal services for Company.








 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT B


Fees


Consultant will be paid 40,000 shares of common stock in one installment upon
signature.









